Citation Nr: 0029151	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. 
§ 1162 and 38 C.F.R. § 3.810 (1999).



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel








INTRODUCTION

The veteran had active service from December 1986 to April 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the RO. 



FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
chronic cervical strain, currently rated as 20 percent 
disabling; and status post lumbosacral strain currently rated 
as 10 percent disabling.

2.  The veteran has not shown that she has a service-
connected skin condition for which a physician has prescribed 
medication that causes irreparable damage to her outer 
garments.


CONCLUSION OF LAW

The claim of entitlement to a clothing allowance may not be 
granted as a matter of law. 38 U.S.C.A. § 1162 (West 1991); 
38 C.F.R. § 3.810 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that she uses a doctor-
prescribed analgesic balm for her service-connected neck and 
back disabilities which stains her clothes.  As a result, the 
veteran asserts that she is entitled to a clothing allowance 
pursuant to 38 U.S.C.A. § 1162 (West 1991) and 38 C.F.R. § 
3.810 (1999).

According to VA regulations, in order to establish 
entitlement to an annual clothing allowance, the Chief 
Medical Director or Designee of a VA medical facility must 
certify that the veteran wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) because of a 
service-connected disability that tends to wear out or tear 
his clothing; or uses medication prescribed by a physician 
for a service-connected skin disorder that causes irreparable 
damage to his outer garments. 38 U.S.C.A. § 1162 (West 1991); 
38 C.F.R. § 3.810(a)(2) (1999).

Even assuming, arguendo, that the Chief Medical Director or 
designee certified that the veteran uses an analgesic balm 
for her service-connected neck and back disabilities and that 
such a balm causes irreparable damage to the veteran's 
outergarments, the Board notes that the balm is used for back 
and neck disabilities, and not for a skin condition.  The 
Board points out that the regulations as noted above with 
regard to eligibility for a clothing allowance based on the 
use of doctor-prescribed medications are specifically and 
clearly limited to medications used for service-connected 
skin conditions.  See 38 C.F.R. § 3.810(a)(2) (1999).  Based 
on the veteran's assertions that she uses an analgesic balm 
to relieve her service-connected neck and back pain, the 
veteran's claim must be denied as a matter of law.

The Board is mindful that the veteran's use of a medicated 
ointment to ease her neck and back pain may indeed cause 
irreparable damage to her clothing.  However, in a case such 
as this one, where the law and not the evidence is 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In other words, the law does not allow for a clothing 
allowance in cases, such as this one, in which a service-
connected orthopedic disability leads to the use of analgesic 
balms or ointments which stain the clothing.  In adjudicating 
claims, the Board is 


bound by the law and VA regulations.  See 38 U.S.C.A. § 
7104(c) (West 1991); cf. Massey v. Brown, 7 Vet. App. 204, 
208 (1994).


ORDER

Entitlement to an annual clothing allowance is denied as a 
matter of law.



		
	K. J. ALIBRANDO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

